Citation Nr: 9914447	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-51 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan

THE ISSUE

Entitlement to an effective date earlier than September 6, 
1995, for an award of dependency and indemnity compensation.  


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program


WITNESSES AT HEARING ON APPEAL

Appellant and a witness


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel

INTRODUCTION

The veteran served on active duty from March 1966 to February 
1968, to include a tour of duty in Vietnam.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  A hearing was held before the undersigned 
Member of the Board in September 1997.

In April 1998, the Board denied the issue stated on the title 
page.  Thereafter, the appellant filed an appeal with the 
United States Court of Appeals for Veterans Claims (Court).  
In response to a Motion to Remand and to Stay Proceedings 
("Motion"), dated in August 1998, the Court vacated the 
April 1998 Board decision and remanded the appeal for further 
development consistent with the Motion, to specifically 
include affording the appellant an opportunity "to submit 
additional evidence and argument", and readjudication.  
[redacted].

Thereafter, the appeal was returned to the Board. 


REMAND

The above-cited Motion reflects narrative to the effect that 
the appellant's claim, as stated on the title page, may be 
subject to the provisions of the Final Stipulation and Order 
(Stipulation) entered in Nehmer v. United States Veterans' 
Administration, 712 F.Supp. 1404 (N.D. Cal. 1989), as 
interpreted in VAOPGCPREC 15-95 (1995), the basis of the same 
being that a September 1985 Board denial of service 
connection for the cause of the veteran's death may have been 
predicated, in part, on a former promulgation of 38 C.F.R. 
§ 3.311(a).  

Inasmuch as the appellant's claim has not yet been addressed 
by the RO with consideration of the above-cited Stipulation 
and VAOPGCPREC 15-95, and in order to afford the appellant an 
opportunity 'to submit additional evidence and argument' 
bearing on such claim, as specified in the above-cited 
Motion, remand to the RO, for the purpose of facilitating the 
accomplishment of the same, is in order.

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the appellant 
and inform her of her opportunity to 
submit additional evidence and argument 
bearing on her claim of entitlement to an 
effective date earlier than September 6, 
1995, for an award of dependency and 
indemnity compensation.

2.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the issue on appeal, with 
consideration of the above-cited 
Stipulation and VAOPGCPREC 15-95.

3.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction, or if she expresses 
disagreement pertaining to any other 
matter, both she and her representative 
should be provided with an appropriate 
Supplemental Statement of the Case.  The 
appellant should be provided appropriate 
notice of the requirements to perfect an 
appeal with respect to any issue(s) 
addressed therein which does not appear 
on the title page of this decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the appellant unless she is otherwise 
notified.  


		
	F. JUDGE FLOWERS
	 Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


